UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6026


BEAUTANOUS COOR,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY,

                  Respondent - Appellee.




                              No. 09-6214


BEAUTANOUS COOR,

                  Petitioner - Appellant,

             v.

PATRICIA R. STANSBERRY, Warden,

                  Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:08-cv-00061-REP)


Submitted:    June 22, 2009                 Decided:   June 29, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
No. 09-6026 dismissed; No. 09-6214 affirmed by unpublished per
curiam opinion.


Beautanous Coor,   Appellant Pro Se.   Robin Elaine Perrin,
Assistant United   States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In        these     consolidated         appeals,       Beautanous         Coor,    a

federal prisoner, seeks to appeal the magistrate judge’s order

denying his motions for leave to proceed in forma pauperis and

for   appointment           of    counsel      (No.        09-6026),      and    appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006) petition (No. 09-6214).

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral        orders,        28   U.S.C.    § 1292       (2006);      Fed.    R.    Civ.    P.

54(b);    Cohen        v.   Beneficial         Indus.      Loan    Corp.,       337    U.S.    541

(1949).          The    order     Coor    seeks       to    appeal   in    No.    09-6026       is

neither      a    final        order     nor    an     appealable         interlocutory         or

collateral order.                Accordingly, we dismiss appeal No. 09-6026

for   lack       of    jurisdiction.           Coor    v.    Stansberry,         No.    3:08-cv-

00061-REP (E.D. Va. filed Dec. 12, 2008, entered Dec. 13, 2008).

             We affirm No. 09-6214 for the reasons stated by the

district         court,     having       reviewed          the    record    and        found    no

reversible        error.         Coor    v.    Stansberry,         No.    3:08-cv-00061-REP

(E.D. Va. filed Dec. 31, 2008).                      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   No. 09-6026 DISMISSED
                                                                    No. 09-6214 AFFIRMED
                                                3